IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,768-01


                         EX PARTE ANDREW WOODARD, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 53468-A IN THE 23RD DISTRICT COURT
                            FROM BRAZORIA COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of conspiracy to

commit aggravated robbery and sentenced to twenty-nine years’ imprisonment. The Fourteenth

Court of Appeals affirmed his conviction. Woodard v. State, 322 S.W.3d 648, 659 (Tex. Crim. App.

2010); Woodard v. State, No. 14-08-00288-CR (Tex. App.—Houston [14th Dist.] Mar. 15, 2011) (not

designated for publication).

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because counsel acquiesced to submission of a lesser charge that was not indicted and not a lesser-
                                                                                                          2

included offense.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. Trial counsel

responded to Applicant’s claim of ineffective assistance of counsel in an affidavit. The trial court

may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the

trial court may rely on its personal recollection. Id.

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall make specific findings addressing the

credibility of counsel’s affidavit and the validity of the stated trial strategy. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must
                                                                         3

be requested by the trial court and shall be obtained from this Court.



Filed: June 12, 2019
Do not publish